      Case 6:18-cv-00034 Document 33 Filed on 06/17/21 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   June 17, 2021
                             SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                 VICTORIA DIVISION

MARK CLIFF SCHWARZER,                            §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §                Civil Action No. 6:18-cv-00029
                                                 §
BOBBY LUMPKIN; TRAVIS WHITE;                     §
and PATRICK O’DANIEL,                            §
                                                 §
       Defendants.                               §


MARK CLIFF SCHWARZER,                            §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §                Civil Action No. 6:18-cv-00034
                                                 §
DALE WAINRIGHT; ROBERT BEARD;                    §
PAMELA MENDEZ-BANDA; BRYAN                       §
COLLIER; and JENNIFER SMITH,                     §
                                                 §
       Defendants.                               §


                           ORDER FOR ADDITIONAL BRIEFING

       Before the Court is Defendants Bobby Lumpkin and Travis White’s Brief in Response to

ECF No. 49: Order for Additional Briefing, filed through the Texas Attorney General’s Office

(“Texas AG”) in Schwarzer v. Lumpkin et al., 6:18-cv-29, and the Texas AG’s Amicus Curiae

Advisory Regarding Date of Plaintiff Mark Schwarzer’s Appeal, filed in Schwarzer v. Wainwright

et al., 6:18-cv-34. (6:18-cv-29, Dkt. No. 52); (6:18-cv-34, Dkt. No. 32). In both actions, the Court

ordered briefing to determine whether Schwarzer timely filed certain papers pursuant to the prison

mailbox rule. See (6:18-cv-29, Dkt. No. 49); (6:18-cv-34, Dkt. No 28).
      Case 6:18-cv-00034 Document 33 Filed on 06/17/21 in TXSD Page 2 of 3




       Complying with the Court’s orders, Schwarzer claimed that mail dropped off in the prison

mailing system is processed and recorded in the mail log on the next business day. (6:18-cv-29,

Dkt. No. 51 at 2); (6:18-cv-34, Dkt. No. 29 at 2). This practice, according to Schwarzer, explains

why the papers he allegedly dropped off on October 30, 2019 and December 8, 2020—the

deadlines for such papers to be mailed if Schwarzer wanted them timely filed—were recorded on

the mail log as “received” by the mailroom on October 31, 2019 and December 9, 2020,

respectively. Id.

       For its part, the Texas AG, as counsel in 6:18-cv-29 and as amicus curiae in 6:18-cv-34,

similarly complied in both cases but offered contradictory claims and arguments regarding the

mailing procedures employed by the prison Schwarzer is incarcerated in. Compare (6:18-cv-29,

Dkt. 52 at 2 (“Schwarzer signed his objections on December 8, 2020 and claims that he placed his

objections in the prison mail system on the same day. However, Schwarzer’s objections were

postmarked on December 9, 2020 and the outgoing mail log attached to Schwarzer’s brief shows

that his objections were received in the mailroom on December 9, 2020. Thus, Schwarzer’s

objections should be found to have been filed on December 9, 2020 and the Court should find his

objections untimely filed.”) (citations omitted)) with (6:18-cv-34, Dkt. No. 32 at 2 (“According to

mail logs attached as Exhibit A, Mr. Schwarzer[] sent mail on October 31, 2019 . . . . Mail received

after hours is processed the next day and therefore the mail log is consistent with Mr. Schwarzer’s

claim he placed his motion in the mail on October 30, 2019[,]” thereby making his papers timely

filed) (citations omitted)). Therefore, the Court ORDERS the Texas AG to reconcile and clarify

its arguments in a brief to be filed in both actions by June 25, 2021.

       It is SO ORDERED.

       Signed this 17th of June, 2021.




                                                 2
Case 6:18-cv-00034 Document 33 Filed on 06/17/21 in TXSD Page 3 of 3



                                 _____________________________________
                                         DREW B. TIPTON
                                 UNITED STATES DISTRICT JUDGE




                                 3
